Title: From George Washington to a Continental Congress Camp Committee, 1 March 1778
From: Washington, George
To: Continental Congress Camp Committee



Gentn
Valley-forge March 1st 1778

As I do not recollect your determination respecting the resolve of Congress, in the case of Woodford &ca Mr Harrison waits upon you for that purpose; and to explain the matter so far as it relates to Weedon & Scott.
By him you will receive the proposals for collecting Cavalry—I also send, for your perusal, a Letter &ca just received from Genl Howe; which shews in a very conspicuous point of view, the advantage we give him, by suffering one power to counteract another; and taking things up through improper Channels, & upon hasty information, which was the case of that given by Mr Boudinot.
Will Putnam, or Heath do for the command at Rhode Island? If not, it is hard to furnish Tools that cannot be used, & yet expect work from them.
The appointment of Genl Officers cannot be delayed without injuring the Service—Our arrangements will be the more imperfect, & we less fit for the field, the longer they are delayed—however, as these are matters that cannot have escaped the Comee—I shall only add, that with sincere esteem and regard I am Gentn Yr Most Obedt Ser.

Go: Washingto⟨n⟩


P.S. Is it not the present expectation of the Comee that Genl Green will come into the Qr Mrs department? as Genl Portail is pressing to know the Comees decision relative to the Engineer recomd by him, and a real want of these People appear I should also be glad to know what to expect & say to him on this head.

